DETAILED ACTION
This office action is responsive to amendment filed on January 10th, 2022.
Claims 5~24 are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please amend the Title as follows: Communication method, Session Management Device, and System for packet routing by access network devices belonging to a same network instance having different network addresses. 
Reasons for Allowability
The prior art of record and based on Applicant’s response made on 01/12/22, does not teach nor suggest, “A communication method, session management device, and System” as claimed. More specifically, the prior art of record fails to teach, in combination with other claimed features, the steps of: “receiving, by a session management device, a request for establishing or updating a second session for a terminal; obtaining, by the session management device, a first network instance identifier of a first network instance to which an access network device serving the terminal belongs; sending, by the session management device, a first message to a user plane device, wherein the first message 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE SOO KIM whose telephone number is (571)270-3229. The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information 
/HEE SOO KIM/
Primary Examiner, Art Unit 2443